DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruins (EP 0704677 A1).
In regard to claim 1, Bruins teaches a method for displaying information on a display device associated with a vehicle (Bruins, Abstract, presenting symbolic information on an electronic attitude display device of an aircraft in response to data generated by a Traffic alert and Collision Avoidance (TCAS) computer aboard said aircraft, said symbolic information being intended to instruct the flight deck crew of the aircraft how to avoid collision with other aircraft intruding the airspace quarded by the TCAS computer), the method comprising: determining a horizontal adjustment for the vehicle based at least in part on an output from a collision avoidance system (Bruins, Col. 4, lines 3-15, The TCAS computer scans the airspace around the aircraft and in case an intruder aircraft is detected, it determines if evasive action is necessary, and if so what kind of evasive action has to be taken. The TCASIII computer can issue vertical, horizontal or double-dimension Resolution Advisory commands); and displaying, on the display device, a first graphical indication of the horizontal adjustment at a position on the display device with respect to a reference position of a second graphical indication of a current orientation of the vehicle (Bruins, Figs. 6a and 6b; Col. 5, lines 49-Col. 6, line 10, the PFD of an aircraft in a level flight is shown, with corrective RA roll command . The roll-cue RA comprises the corrective red keep-out area 29 and the green fly to area 30 as indicated. The pilot has to fly out of red area 29 and will move the aircraft steering column towards green area 30. So the roll-cue RA of FIG.6A tells the pilot to TURN RIGHT in order to avoid collision), wherein a distance between the position of the first graphical indication and the reference position of the second graphical indication corresponds to the horizontal adjustment (Bruins, Col. 5, lines 23-48, a third PFD was devised on which pointer 15 conventionally is locked to the pitch scale perpendicular to the artificial horizon, is now inversely locked into fixed position on the intersection between an imaginary vertical line segment originating in the bore sight of the aircraft reference symbol and positioned perpendicular to the horizontal axis of the aircraft reference symbol and the arcuate line symbol delineating boundary of the gyroscopic centre section of the PFD).

In regard to claim 2, Bruins teaches the method of claim 1, the output of the collision avoidance system comprising a target heading, wherein determining the horizontal adjustment comprises determining a roll adjustment based on a relationship between the target heading and a current heading of the vehicle (Bruins, Figs. 6A and 6B; Col. 5, line 49-Col. 6, line 10, the RA roll command symbol as displayed on the PFD according to the preferred embodiment of this invention. The PFD of an aircraft in a level flight is shown, with corrective RA roll command . The roll-cue RA comprises the corrective red keep-out area 29 and the green fly to area 30 as indicated).

In regard to claim 3, Bruins teaches the method of claim 2, wherein: the first graphical indication comprises a target zone; the second graphical indication comprises a vehicle reference symbol; and the distance between the position of the target zone and the vehicle reference symbol corresponds to the roll adjustment from a current bank angle of the vehicle (Bruins, Col. 5, line 49-Col. 6, line 10, Pointer 15 is now nearing the green fly-to area 30, indicating to the pilot that he is nearing the green fly-to area and that the threat of collision is almost over. After pointer 15 has entered green fly-to area 30, the pilot is no longer required to correct his flight path in order to avoid the threat of collision).

In regard to clam 4, Bruins teaches the method of claim 3, the second graphical indication comprising an ownship symbol on a forward-looking perspective view display (Bruins, Fig. 2, element 50, aircraft reference symbol), wherein the first graphical indication comprises a target zone offset from the vehicle reference symbol in a horizontal dimension to provide the distance between the target zone and the ownship symbol in the horizontal dimension corresponding to the roll adjustment (Bruins, Figs, 6a-6b, Col 6, lines 1-10, Red keep out area 29 is moving with the roll scale towards the left as is the neighbouring green fly to area 30, indicating the aircraft is moving towards the fly-to zone in a right turn. Pointer 15 is now nearing the green fly-to area 30, indicating to the pilot that he is nearing the green fly-to area and that the threat of collision is almost over. After pointer 15 has entered green fly-to area 30).

In regard to claim 5, Bruins teaches the method of claim 3, wherein: the first graphical indication comprises a target zone offset from the vehicle reference symbol with respect to a roll scale on the display device; the reference position of the vehicle reference symbol with respect to the roll scale corresponds to the current bank angle of the vehicle; and the distance between the target zone and the vehicle reference symbol with respect to the roll scale corresponds to the roll adjustment (Bruins, Col. 5, lines 49-Col. 6, line 10, the RA roll command symbol as displayed on the PFD according to the preferred embodiment of this invention. The PFD of an aircraft in a level flight is shown, with corrective RA roll command . The roll-cue RA comprises the corrective red keep-out area 29 and the green fly to area 30 as indicated).

In regard to claim 6, Bruins teaches the method of claim 1, the second graphical indication comprising an ownship symbol on a forward-looking perspective view display (Bruins, Fig. 2, element 50, aircraft reference symbol), wherein the first graphical indication comprises a target zone offset from the ownship symbol in a horizontal dimension to provide the distance between the position of the target zone and the reference position of the ownship symbol in the horizontal dimension corresponding to the horizontal adjustment (Bruins, Figs, 6a-6b, Col 6, lines 1-10, Red keep out area 29 is moving with the roll scale towards the left as is the neighbouring green fly to area 30, indicating the aircraft is moving towards the fly-to zone in a right turn. Pointer 15 is now nearing the green fly-to area 30, indicating to the pilot that he is nearing the green fly-to area and that the threat of collision is almost over. After pointer 15 has entered green fly-to area 30).

In regard to claim 7, Bruins teaches the method of claim 6, further comprising displaying, on the display device, an avoidance zone adjacent to the target zone (Bruins, Col. 5, line 49-Col. 6, line 10, The pilot has to fly out of red area 29 and will move the aircraft steering column towards green area 30).

In regard to claim 8, Bruins teaches the method of claim 7, wherein the avoidance zone emanates from the target zone towards an edge of the forward-looking perspective view display (Bruins, Fig. 6a-6b).

In regard to claim 9, Bruins teaches the method of claim 8, wherein: the vehicle comprises an aircraft; the forward-looking perspective view display comprises a primary flight display; the target zone is rendered on the primary flight display using a first visually distinguishable characteristic; and the avoidance zone is rendered on the primary flight display using a second visually distinguishable characteristic different from the first visually distinguishable characteristic (Bruins, Col. 5, line 49-Col. 6, line 10, The pilot has to fly out of red area 29 and will move the aircraft steering column towards green area 30).

In regard to claim 10, Bruins teaches the method of claim 1, further comprising dynamically updating the distance between the position of the first graphical indication and the reference position of the second graphical indication in response to a change in an orientation of the vehicle (Bruins, Col. 5, lines 49-Col. 6, line 10, So the roll-cue RA of FIG.6A tells the pilot to TURN RIGHT in order to avoid collision. FIG 6B shows the PFD after the pilot has nearly executed the commanded right turn. Red keep out area 29 is moving with the roll scale towards the left as is the neighbouring green fly to area 30, indicating the aircraft is moving towards the fly-to zone in a right turn. Pointer 15 is now nearing the green fly-to area 30, indicating to the pilot that he is nearing the green fly-to area and that the threat of collision is almost over).

In regard to claim 11, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.

In regard to claim 12, Bruins teaches a flight deck display for an aircraft (Bruins, Fig. 6a-6b), the flight deck display having rendered thereon a primary flight display comprising: an attitude indicator (Bruins, Col. 3, lines 25-46, The central display area looks like a gyroscopic artificial horizon indicator but is electronically displayed instead of mechanically functioning. It includes a fixed arcuate roll scale 13 caving a fixed roll scale centre pointer (roll index) 14 and a moving roll attitude indicator (pointer) 15); an aircraft reference symbol with respect to the attitude indicator to indicate a current attitude of the aircraft (Bruins, Col. 3, lines 47-51, the PFD shows this by rotation of the pointer 15 to the left along the fixed roll scale 13, also the artificial horizon 16 "tilts" to the left, while the aircraft reference symbol 50 and the roll index 14 stay fixed. This is because the PFD is based on the roll, pitch and yaw axes of the aircraft as opposed to earth-based axes. This means that the aircraft reference symbol 50 is always in line with the pilots line of view); and a graphical indication of a target zone for the aircraft, wherein the graphical indication of the target zone is offset from the aircraft reference symbol (Bruins, Figs. 6a and 6b; Col. 5, lines 49-Col. 6, line 10, the PFD of an aircraft in a level flight is shown, with corrective RA roll command . The roll-cue RA comprises the corrective red keep-out area 29 and the green fly to area 30 as indicated. The pilot has to fly out of red area 29 and will move the aircraft steering column towards green area 30. So the roll-cue RA of FIG.6A tells the pilot to TURN RIGHT in order to avoid collision) by a horizontal distance corresponding to a horizontal adjustment for the aircraft determined based at least in part on a relationship between a current heading of the aircraft and an output from a collision avoidance system (Bruins, Col. 5, lines 23-48, a third PFD was devised on which pointer 15 conventionally is locked to the pitch scale perpendicular to the artificial horizon, is now inversely locked into fixed position on the intersection between an imaginary vertical line segment originating in the bore sight of the aircraft reference symbol and positioned perpendicular to the horizontal axis of the aircraft reference symbol and the arcuate line symbol delineating boundary of the gyroscopic centre section of the PFD).

In regard to claim 13, Bruins teaches the flight deck display of claim 12, further comprising a second graphical indication of an avoidance zone emanating from the target zone (Bruins, Col. 5, line 49-Col. 6, line 10, The PFD of an aircraft in a level flight is shown, with corrective RA roll command . The roll-cue RA comprises the corrective red keep-out area 29 and the green fly to area 30 as indicated) in a horizontal direction corresponding to a potential collision threat indicated by the collision avoidance system (Bruins, Col. 4, lines 3-15, The TCAS computer scans the airspace around the aircraft and in case an intruder aircraft is detected, it determines if evasive action is necessary, and if so what kind of evasive action has to be taken).

In regard to claim 14, Bruins teaches the flight deck display of claim 12, wherein: the attitude indicator comprises at least one of a pitch scale and a roll scale (Bruins, Col. 3, lines 47-59, the PFD shows this by rotation of the pointer 15 to the left along the fixed roll scale 13, also the artificial horizon 16 "tilts" to the left, while the aircraft reference symbol 50 and the roll index 14 stay fixed. This is because the PFD is based on the roll, pitch and yaw axes of the aircraft as opposed to earth-based axes); and the horizontal distance dynamically updates in response to a change to an orientation of the aircraft (Bruins, Col. 5, lines 49-Col. 6, line 10, So the roll-cue RA of FIG.6A tells the pilot to TURN RIGHT in order to avoid collision. FIG 6B shows the PFD after the pilot has nearly executed the commanded right turn. Red keep out area 29 is moving with the roll scale towards the left as is the neighbouring green fly to area 30, indicating the aircraft is moving towards the fly-to zone in a right turn. Pointer 15 is now nearing the green fly-to area 30, indicating to the pilot that he is nearing the green fly-to area and that the threat of collision is almost over).

In regard to claim 15, Bruins teaches the flight deck display of claim 14, wherein: the output from the collision avoidance system comprises a target heading; the horizontal adjustment comprises a roll adjustment determined based on a current aircraft speed and a difference between a current bank angle and a commanded bank angle to achieve the target heading (Bruins, Figs. 6A and 6B; Col. 5, line 49-Col. 6, line 10, the RA roll command symbol as displayed on the PFD according to the preferred embodiment of this invention. The PFD of an aircraft in a level flight is shown, with corrective RA roll command . The roll-cue RA comprises the corrective red keep-out area 29 and the green fly to area 30 as indicated); and the horizontal distance dynamically decreases in response to the aircraft rolling towards the target zone (Bruins, Col. 5, line 49-Col. 6, line 10, FIG 6B shows the PFD after the pilot has nearly executed the commanded right turn. Red keep out area 29 is moving with the roll scale towards the left as is the neighbouring green fly to area 30, indicating the aircraft is moving towards the fly-to zone in a right turn. Pointer 15 is now nearing the green fly-to area 30, indicating to the pilot that he is nearing the green fly-to area and that the threat of collision is almost over. After pointer 15 has entered green fly-to area 30, the pilot is no longer required to correct his flight path in order to avoid the threat of collision).

In regard to claim 16, Bruins teaches an aircraft system comprising: a display device having a primary flight display rendered thereon (Bruins, Fig. 6a-6b); and a processing system coupled to the display device to determine a horizontal adjustment for an aircraft based at least in part on an output from a collision avoidance system and render a target zone indicative of the horizontal adjustment on the primary flight display (Bruins, Col. 5, lines 23-48, a third PFD was devised on which pointer 15 conventionally is locked to the pitch scale perpendicular to the artificial horizon, is now inversely locked into fixed position on the intersection between an imaginary vertical line segment originating in the bore sight of the aircraft reference symbol and positioned perpendicular to the horizontal axis of the aircraft reference symbol and the arcuate line symbol delineating boundary of the gyroscopic centre section of the PFD), wherein a distance between a position of the target zone and a reference position of a reference symbol for the aircraft corresponds to the horizontal adjustment (Bruins, Figs. 6a and 6b; Col. 5, lines 49-Col. 6, line 10, the PFD of an aircraft in a level flight is shown, with corrective RA roll command . The roll-cue RA comprises the corrective red keep-out area 29 and the green fly to area 30 as indicated. The pilot has to fly out of red area 29 and will move the aircraft steering column towards green area 30. So the roll-cue RA of FIG.6A tells the pilot to TURN RIGHT in order to avoid collision).

In regard to claim 17, Bruins teaches the aircraft system of claim 16, further comprising a navigation system to provide a current heading of the aircraft, wherein: the output comprises a target heading; the processing system determines a roll adjustment for the aircraft based on a current aircraft speed and a difference between a current bank angle and a commanded bank angle to achieve the target heading (Bruins, Figs. 6A and 6B; Col. 5, line 49-Col. 6, line 10, the RA roll command symbol as displayed on the PFD according to the preferred embodiment of this invention. The PFD of an aircraft in a level flight is shown, with corrective RA roll command . The roll-cue RA comprises the corrective red keep-out area 29 and the green fly to area 30 as indicated); and the distance corresponds to the roll adjustment (Bruins, Col. 5, lines 49-Col. 6, line 10, the RA roll command symbol as displayed on the PFD according to the preferred embodiment of this invention. The PFD of an aircraft in a level flight is shown, with corrective RA roll command . The roll-cue RA comprises the corrective red keep-out area 29 and the green fly to area 30 as indicated).

In regard to claim 18, Bruins teaches the aircraft system of claim 17, wherein: the reference symbol comprises an aircraft roll indicator rendered on a roll scale of the primary flight display at the reference position corresponding to the current bank angle of the aircraft (Bruins, Figs. 6A and 6B; Col. 5, line 49-Col. 6, line 10, the RA roll command symbol as displayed on the PFD according to the preferred embodiment of this invention. The PFD of an aircraft in a level flight is shown, with corrective RA roll command . The roll-cue RA comprises the corrective red keep-out area 29 and the green fly to area 30 as indicated);; and the target zone overlies the roll scale at the position resulting in the distance between the target zone and the aircraft roll indicator with respect to the roll scale corresponding to the roll adjustment (Bruins, Col. 5, line 49-Col. 6, line 10, FIG 6B shows the PFD after the pilot has nearly executed the commanded right turn. Red keep out area 29 is moving with the roll scale towards the left as is the neighbouring green fly to area 30, indicating the aircraft is moving towards the fly-to zone in a right turn. Pointer 15 is now nearing the green fly-to area 30, indicating to the pilot that he is nearing the green fly-to area and that the threat of collision is almost over. After pointer 15 has entered green fly-to area 30, the pilot is no longer required to correct his flight path in order to avoid the threat of collision).

In regard to claim 19, Bruins teaches the aircraft system of claim 16, further comprising a navigation system to provide a current heading of the aircraft (Bruins, Col. 3, lines 47-55, the PFD shows this by rotation of the pointer 15 to the left along the fixed roll scale 13, also the artificial horizon 16 "tilts" to the left, while the aircraft reference symbol 50 and the roll index 14 stay fixed. This is because the PFD is based on the roll, pitch and yaw axes of the aircraft as opposed to earth-based axes. This means that the aircraft reference symbol 50 is always in line with the pilots line of view), wherein: the output comprises a target heading; the reference symbol comprises an aircraft reference symbol positioned with respect to an attitude indicator to indicate a current attitude of the aircraft (Bruins, Col. 3, lines 47-51, the PFD shows this by rotation of the pointer 15 to the left along the fixed roll scale 13, also the artificial horizon 16 "tilts" to the left, while the aircraft reference symbol 50 and the roll index 14 stay fixed. This is because the PFD is based on the roll, pitch and yaw axes of the aircraft as opposed to earth-based axes. This means that the aircraft reference symbol 50 is always in line with the pilots line of view); and the target zone positioned with respect to the attitude indicator at the position resulting in a horizontal distance between the position of the target zone and the reference position of the reference symbol corresponding to a difference between a current bank angle for the aircraft and a commanded bank angle to achieve the target heading (Bruins, Figs. 6A and 6B; Col. 5, line 49-Col. 6, line 10, the RA roll command symbol as displayed on the PFD according to the preferred embodiment of this invention. The PFD of an aircraft in a level flight is shown, with corrective RA roll command . The roll-cue RA comprises the corrective red keep-out area 29 and the green fly to area 30 as indicated).

In regard to claim 20, Bruins teaches the aircraft system of claim 16, wherein: the processing system renders an avoidance zone on the primary flight display adjacent to the target zone (Bruins, Col. 5, line 49-Col. 6, line 10, The PFD of an aircraft in a level flight is shown, with corrective RA roll command . The roll-cue RA comprises the corrective red keep-out area 29 and the green fly to area 30 as indicated); and the avoidance zone emanates from the target zone towards the reference symbol (Bruins, Col. 4, lines 3-15, The TCAS computer scans the airspace around the aircraft and in case an intruder aircraft is detected, it determines if evasive action is necessary, and if so what kind of evasive action has to be taken).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689